DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 16 June 2022. Claims 1 - 25 are currently pending. 

Claim Objections
Claim 1 is objected to because of the following informalities: Line 8 of claim 1 recites, in part, “the ROI based a result of” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --the ROI based on a result of-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Line 11 of claim 1 recites, in part, “the the boundary” which appears to contain a typographical error and/or a minor informality. The Examiner suggests amending the claim to --the [[the]] ROI-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Line 5 of claim 18 recites, in part, “the ROI based a result of” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --the ROI based on a result of-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Lines 7 - 8 of claim 18 recite, in part, “the the boundary” which appears to contain a typographical error and/or a minor informality. The Examiner suggests amending the claim to --the [[the]] ROI-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 22 is objected to because of the following informalities: Line 7 of claim 22 recites, in part, “the ROI based a result of” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --the ROI based on a result of-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 22 is objected to because of the following informalities: Line 10 of claim 22 recites, in part, “the the boundary” which appears to contain a typographical error and/or a minor informality. The Examiner suggests amending the claim to --the [[the]] ROI-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
The objections to claims 3, 4, 8, 15, 19, 23 and 25, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 16 June 2022. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the boundary box" in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which image “the image” recited on line 3, along with subsequent recitations of “the image”, are referencing. Are they referring to the “image” recited on line 1 of claim 18 or the “image” recited on line 2 of claim 18? Additionally, it is unclear as to whether or not the “image” recited on line 1 of claim 18 and the “image” recited on line 2 of claim 18 are the same image or different images. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim(s) as referencing a single same image. 
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which image “the image” recited on line 4, along with subsequent recitations of “the image”, are referencing. Are they referring to the “image” recited on line 1 of claim 22 or the “image” recited on line 3 of claim 22? Additionally, it is unclear as to whether or not the “image” recited on line 1 of claim 22 and the “image” recited on line 3 of claim 22 are the same image or different images. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim(s) as referencing a single same image.
Claims 2 - 17, 19 - 21 and 23 - 25 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 4, 6, 10, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Oami et al. U.S. Publication No. 2014/0193034 A1 in view of Steinberg et al. U.S. Publication No. 2010/0272363 A1.

-	With regards to claim 1, Oami et al. disclose a system for detecting an object in an image, (Oami et al., Abstract, Figs. 1 & 5, Pg. 1 ¶ 0013 - 0014, Pg. 2 ¶ 0029 - 0031, Pg. 5 ¶ 0070 - 0073) the system comprising: a processor; (Oami et al., Pg. 2 ¶ 0031) and a memory for storing one or more instructions (Oami et al., Pg. 2 ¶ 0031) that, when executed by the processor, configure the processor to perform operations (Oami et al., Pg. 2 ¶ 0031) comprising: receiving an image captured by an overhead camera; (Oami et al., Pg. 2 ¶ 0033 and 0037) identifying a region of interest (ROI) of a plurality of regions within the image; (Oami et al., Abstract, Figs. 1, 4 & 5, Pg. 1 ¶ 0014, Pg. 2 ¶ 0034 - Pg. 3 ¶ 0039, Pg. 3 ¶ 0045, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073) comparing a confidence or activity metric associated with the object to a threshold; (Oami et al., Pg. 4 ¶ 0061 - 0062, Pg. 6 ¶ 0100 - 0101) selecting a boundary region comprising the ROI based a result of comparing the confidence or activity metric associated with the object to the threshold; (Oami et al., Figs. 4 & 9, Pg. 4 ¶ 0061 - 0064, Pg. 6 ¶ 0099 - 0102) selecting an object classifier from a plurality of object classifiers based on a position of the the boundary box relative to the overhead camera, (Oami et al., Abstract, Pg. 2 ¶ 0037 - Pg. 3 ¶ 0039, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0088 - 0089 and 0093) a first classifier of the plurality of object classifiers being configured to detect a first feature of the object, (Oami et al., Pg. 2 ¶ 0037 - 0038, Pg. 3 ¶ 0041 - 0042 and 0049, Pg. 4 ¶ 0055 - 0059, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0088 - 0089 and 0093 [“when the distance from the center is near 0, an object detection system for detecting the top of the head is selected”]) and a second classifier of the plurality of object classifiers being configured to detect a second feature of the object; (Oami et al., Pg. 2 ¶ 0037 - 0038, Pg. 3 ¶ 0041 - 0042 and 0049, Pg. 4 ¶ 0055 - 0059, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0088 - 0089 and 0093 [“when an imaged distance is a distance to a face of the person naturally standing, an object detection system for detecting an area including from the head to around shoulders is selected”]) applying the selected object classifier to the boundary region comprising the identified ROI; (Oami et al., Abstract, Fig. 4, Pg. 1 ¶ 0014, Pg. 3 ¶ 0041 - 0042, Pg. 4 ¶ 0063 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0088 - 0089 and 0093) and detecting a presence of the object within the boundary region comprising the ROI in response to applying the selected object classifier to the boundary region comprising the identified ROI. (Oami et al., Abstract, Fig. 1, Pg. 1 ¶ 0014, Pg. 2 ¶ 0032, Pg. 5 ¶ 0073) Oami et al. fail to disclose explicitly adjusting a size of a boundary region. Pertaining to analogous art, Steinberg et al. disclose a system for detecting an object in an image, (Steinberg et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0010 - 0011 and 0019 - 0021, Pg. 3 ¶ 0053 - Pg. 4 ¶ 0054, Pg. 4 ¶ 0058) comprising: comparing a confidence or activity metric associated with the object to a threshold; (Steinberg et al., Abstract, Figs. 3 & 5, Pg. 1 ¶ 0020, Pg. 3 ¶ 0039 - 0043 and 0047, Pg. 4 ¶ 0060 - 0063) adjusting a size of a boundary region comprising the ROI based a result of comparing the confidence or activity metric associated with the object to the threshold; (Steinberg et al., Figs. 2(a) - 5, Pg. 2 ¶ 0038 - Pg. 3 ¶ 0040, Pg. 4 ¶ 0060 - 0063) and detecting a presence of the object within the boundary region comprising the identified ROI. (Steinberg et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0010 and 0020 - 0021, Pg. 3 ¶ 0039 - 0040, Pg. 4 ¶ 0059 - 0067 and 0070) Oami et al. and Steinberg et al. are combinable because they are both directed towards image processing systems that detect locations of people within captured images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oami et al. with the teachings of Steinberg et al. This modification would have been prompted in order to enhance the base device of Oami et al. with the well-known and applicable technique Steinberg et al. applied to a similar device. Adjusting a size of a boundary region based on a result of comparing a confidence or activity metric to a threshold, as taught by Steinberg et al., would enhance the base device of Oami et al. by improving its ability to accurately, efficiently and precisely detect an object, and its location, in captured images since the size of the boundary region would be adjusted so that the object is more accurately bounded by the boundary region in the captured images. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that, based on a result of comparing a confidence or activity metric to a threshold, a size of a boundary region would be adjusted so as to ensure that the boundary region encompasses the entire object and enable the object to be more accurately bounded by the boundary region thereby improving the ability of the base device to reliably and robustly detect the presence of the object within the boundary region. Therefore, it would have been obvious to combine Oami et al. with Steinberg et al. to obtain the invention as specified in claim 1.

-	With regards to claim 2, Oami et al. in view of Steinberg et al. disclose the system of claim 1, wherein the operations further comprise: associating a first region of the plurality of regions with a first subset of the object classifiers; (Oami et al., Pg. 2 ¶ 0035, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0088 - 0089 and 0093) and associating a second region of the plurality of regions with a second subset of the object classifiers. (Oami et al., Pg. 2 ¶ 0035, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0088 - 0089 and 0093) 

-	With regards to claim 3, Oami et al. in view of Steinberg et al. disclose the system of claim 2, wherein the object classifiers are configured to detect human objects, (Oami et al., Pg. 1 ¶ 0013, Pg. 4 ¶ 0066 - Pg. 5 ¶ 0069, Pg. 6 ¶ 0088 - 0089) wherein the first region corresponds to a first rotation relative to the overhead camera and is within a first distance relative to the overhead camera, (Oami et al., Pg. 2 ¶ 0035 - 0038, Pg. 3 ¶ 0041 - 0042, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“when the distance from the center is near 0, an object detection system for detecting the top of the head is selected”]) and wherein the first subset of the object classifiers comprises a head classifier. (Oami et al., Pg. 4 ¶ 0066 - Pg. 5 ¶ 0069, Pg. 6 ¶ 0088 - 0089 [“when the distance from the center is near 0, an object detection system for detecting the top of the head is selected”]) 

-	With regards to claim 4, Oami et al. in view of Steinberg et al. disclose the system of claim 3, wherein the second region corresponds to the first rotation relative to the overhead camera and is within a second distance relative to the overhead camera that is greater than the first distance, (Oami et al., Pg. 2 ¶ 0035 - 0038, Pg. 3 ¶ 0041 - 0042, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“when an imaged distance is a distance to a face of the person naturally standing, an object detection system for detecting an area including from the head to around shoulders is selected”]) and wherein the second subset of the object classifiers comprises a first head-shoulder classifier. (Oami et al., Pg. 4 ¶ 0066 - Pg. 5 ¶ 0069, Pg. 6 ¶ 0088 - 0089 [“when an imaged distance is a distance to a face of the person naturally standing, an object detection system for detecting an area including from the head to around shoulders is selected”]) 

-	With regards to claim 6, Oami et al. in view of Steinberg et al. disclose the system of claim 4, wherein a third region of the plurality of regions corresponds to the first rotation relative to the overhead camera and is within a third distance relative to the overhead camera that is greater than the second distance, (Oami et al., Pg. 2 ¶ 0035 - 0038, Pg. 3 ¶ 0041 - 0045, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“When the imaged candidate distance is further separated from the center, the area of the face becomes smaller, and the imaged distance is a distance where a whole body is fully imaged, an object detection system detecting an area including from the head to around breasts or a belly is selected”]) and wherein the third region is associated with a first upper-body classifier. (Oami et al., Pg. 4 ¶ 0066 - Pg. 5 ¶ 0069, Pg. 6 ¶ 0088 - 0089 [“When the imaged candidate distance is further separated from the center, the area of the face becomes smaller, and the imaged distance is a distance where a whole body is fully imaged, an object detection system detecting an area including from the head to around breasts or a belly is selected”]) 

-	With regards to claim 10, Oami et al. in view of Steinberg et al. disclose the system of claim 1, wherein the object comprises a vehicle or a human, (Oami et al., Pg. 1 ¶ 0013, Pg. 4 ¶ 0066) and wherein the operations further comprise: receiving data indicating a potential presence of the object within the ROI; (Oami et al., Figs. 1, 4 & 9, Pg. 2 ¶ 0032 - 0037, Pg. 3 ¶ 0046 - Pg. 4 ¶ 0054, Pg. 4 ¶ 0058 - 0062, Pg. 6 ¶ 0099 - 0101) and pre-processing the data to identify a plurality of features comprising at least one of motion, occlusion, a confidence map, foreground, background, or edges, (Oami et al., Pg. 3 ¶ 0050 - Pg. 4 ¶ 0054, Pg. 4 ¶ 0062, Pg. 6 ¶ 0100 - 0101) wherein the ROI is identified based on the pre-processed data (Oami et al., Pg. 3 ¶ 0050 - Pg. 4 ¶ 0054, Pg. 4 ¶ 0060 - 0063, Pg. 6 ¶ 0100 - 0102) and one or more shape-based calibrated models. (Oami et al., Pg. 2 ¶ 0035, Pg. 3 ¶ 0043, Pg. 3 ¶ 0047 - Pg. 4 ¶ 0054, Pg. 4 ¶ 0060 - 0062) 

-	With regards to claim 18, Oami et al. disclose a method for detecting an object in an image, (Oami et al., Abstract, Figs. 1 & 5, Pg. 1 ¶ 0015, Pg. 2 ¶ 0029 - 0030, Pg. 5 ¶ 0070 - 0073, Pg. 7 ¶ 0112) the method comprising: receiving an image captured by an overhead camera; (Oami et al., Pg. 2 ¶ 0033 and 0037) identifying a region of interest (ROI) of a plurality of regions within the image; (Oami et al., Abstract, Figs. 1, 4 & 5, Pg. 1 ¶ 0014, Pg. 2 ¶ 0034 - Pg. 3 ¶ 0039, Pg. 3 ¶ 0045, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073) comparing a confidence or activity metric associated with the object to a threshold; (Oami et al., Pg. 4 ¶ 0061 - 0062, Pg. 6 ¶ 0100 - 0101) selecting a boundary region comprising the ROI based a result of comparing the confidence or activity metric associated with the object to the threshold; (Oami et al., Figs. 4 & 9, Pg. 4 ¶ 0061 - 0064, Pg. 6 ¶ 0099 - 0102) selecting an object classifier from a plurality of object classifiers based on a position of the the boundary region relative to the overhead camera, (Oami et al., Abstract, Pg. 2 ¶ 0037 - Pg. 3 ¶ 0039, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0088 - 0089 and 0093) a first classifier of the plurality of object classifiers being configured to detect a first feature of the object, (Oami et al., Pg. 2 ¶ 0037 - 0038, Pg. 3 ¶ 0041 - 0042 and 0049, Pg. 4 ¶ 0055 - 0059, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0088 - 0089 and 0093 [“when the distance from the center is near 0, an object detection system for detecting the top of the head is selected”]) and a second classifier of the plurality of object classifiers being configured to detect a second feature of the object; (Oami et al., Pg. 2 ¶ 0037 - 0038, Pg. 3 ¶ 0041 - 0042 and 0049, Pg. 4 ¶ 0055 - 0059, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0088 - 0089 and 0093 [“when an imaged distance is a distance to a face of the person naturally standing, an object detection system for detecting an area including from the head to around shoulders is selected”]) applying the selected object classifier to the boundary region comprising the identified ROI; (Oami et al., Abstract, Fig. 4, Pg. 1 ¶ 0014, Pg. 3 ¶ 0041 - 0042, Pg. 4 ¶ 0063 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0088 - 0089 and 0093) and detecting a presence of the object within the boundary region comprising the ROI in response to applying the selected object classifier to the boundary region comprising the identified ROI. (Oami et al., Abstract, Fig. 1, Pg. 1 ¶ 0014, Pg. 2 ¶ 0032, Pg. 5 ¶ 0073) Oami et al. fail to disclose explicitly adjusting a size of a boundary region. Pertaining to analogous art, Steinberg et al. disclose a method for detecting an object in an image, (Steinberg et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0010 and 0019 - 0021) the method comprising: comparing a confidence or activity metric associated with the object to a threshold; (Steinberg et al., Abstract, Figs. 3 & 5, Pg. 1 ¶ 0020, Pg. 3 ¶ 0039 - 0043 and 0047, Pg. 4 ¶ 0060 - 0063) adjusting a size of a boundary region comprising the ROI based a result of comparing the confidence or activity metric associated with the object to the threshold; (Steinberg et al., Figs. 2(a) - 5, Pg. 2 ¶ 0038 - Pg. 3 ¶ 0040, Pg. 4 ¶ 0060 - 0063) and detecting a presence of the object within the boundary region comprising the identified ROI. (Steinberg et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0010 and 0020 - 0021, Pg. 3 ¶ 0039 - 0040, Pg. 4 ¶ 0059 - 0067 and 0070) Oami et al. and Steinberg et al. are combinable because they are both directed towards image processing systems that detect locations of people within captured images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oami et al. with the teachings of Steinberg et al. This modification would have been prompted in order to enhance the base device of Oami et al. with the well-known and applicable technique Steinberg et al. applied to a similar device. Adjusting a size of a boundary region based on a result of comparing a confidence or activity metric to a threshold, as taught by Steinberg et al., would enhance the base device of Oami et al. by improving its ability to accurately, efficiently and precisely detect an object, and its location, in captured images since the size of the boundary region would be adjusted so that the object is more accurately bounded by the boundary region in the captured images. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that, based on a result of comparing a confidence or activity metric to a threshold, a size of a boundary region would be adjusted so as to ensure that the boundary region encompasses the entire object and enable the object to be more accurately bounded by the boundary region thereby improving the ability of the base device to reliably and robustly detect the presence of the object within the boundary region. Therefore, it would have been obvious to combine Oami et al. with Steinberg et al. to obtain the invention as specified in claim 18. 

-	With regards to claim 22, Oami et al. disclose an apparatus for detecting an object in an image, (Oami et al., Abstract, Pg. 1 ¶ 0013 - 0015, Pg. 2 ¶ 0029 - 0031, Pg. 5 ¶ 0070 - 0073, Pg. 7 ¶ 0113 and 0115) the apparatus comprising: means for receiving an image captured by an overhead camera; (Oami et al., Pg. 2 ¶ 0031, 0033 and 0037) means for identifying a region of interest (ROI) of a plurality of regions within the image; (Oami et al., Abstract, Figs. 1, 4 & 5, Pg. 1 ¶ 0014, Pg. 2 ¶ 0031, Pg. 2 ¶ 0034 - Pg. 3 ¶ 0039, Pg. 3 ¶ 0045, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073) means for comparing a confidence or activity metric associated with the object to a threshold; (Oami et al., Pg. 2 ¶ 0016 and 0030 - 0031, Pg. 4 ¶ 0061 - 0062, Pg. 6 ¶ 0100 - 0101) means for selecting a boundary region comprising the ROI based a result of comparing the confidence or activity metric associated with the object to the threshold; (Oami et al., Figs. 4 & 9, Pg. 2 ¶ 0016 and 0030 - 0031, Pg. 4 ¶ 0061 - 0064, Pg. 6 ¶ 0099 - 0102) means for selecting an object classifier from a plurality of object classifiers based on a position of the the boundary region relative to the overhead camera, (Oami et al., Abstract, Pg. 2 ¶ 0031, Pg. 2 ¶ 0037 - Pg. 3 ¶ 0039, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0088 - 0089 and 0093) a first classifier of the plurality of object classifiers being configured to detect a first feature of the object, (Oami et al., Pg. 2 ¶ 0037 - 0038, Pg. 3 ¶ 0041 - 0042 and 0049, Pg. 4 ¶ 0055 - 0059, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0088 - 0089 and 0093 [“when the distance from the center is near 0, an object detection system for detecting the top of the head is selected”]) and a second classifier of the plurality of object classifiers being configured to detect a second feature of the object; (Oami et al., Pg. 2 ¶ 0037 - 0038, Pg. 3 ¶ 0041 - 0042 and 0049, Pg. 4 ¶ 0055 - 0059, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0088 - 0089 and 0093 [“when an imaged distance is a distance to a face of the person naturally standing, an object detection system for detecting an area including from the head to around shoulders is selected”]) means for applying the selected object classifier to the boundary region comprising the identified ROI; (Oami et al., Abstract, Fig. 4, Pg. 1 ¶ 0014, Pg. 2 ¶ 0031, Pg. 3 ¶ 0041 - 0042, Pg. 4 ¶ 0063 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0088 - 0089 and 0093) and means for detecting a presence of the object within the boundary region comprising the ROI in response to applying the selected object classifier to the boundary region comprising the identified ROI. (Oami et al., Abstract, Fig. 1, Pg. 1 ¶ 0014, Pg. 2 ¶ 0031 - 0032, Pg. 5 ¶ 0073) Oami et al. fail to disclose explicitly adjusting a size of a boundary region. Pertaining to analogous art, Steinberg et al. disclose an apparatus for detecting an object in an image, (Steinberg et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0010 - 0011 and 0019 - 0021, Pg. 3 ¶ 0053 - Pg. 4 ¶ 0054, Pg. 4 ¶ 0058) the apparatus comprising: comparing a confidence or activity metric associated with the object to a threshold; (Steinberg et al., Abstract, Figs. 3 & 5, Pg. 1 ¶ 0020, Pg. 3 ¶ 0039 - 0043 and 0047, Pg. 4 ¶ 0060 - 0063) adjusting a size of a boundary region comprising the ROI based a result of comparing the confidence or activity metric associated with the object to the threshold; (Steinberg et al., Figs. 2(a) - 5, Pg. 2 ¶ 0038 - Pg. 3 ¶ 0040, Pg. 4 ¶ 0060 - 0063) and detecting a presence of the object within the boundary region comprising the identified ROI. (Steinberg et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0010 and 0020 - 0021, Pg. 3 ¶ 0039 - 0040, Pg. 4 ¶ 0059 - 0067 and 0070) Oami et al. and Steinberg et al. are combinable because they are both directed towards image processing systems that detect locations of people within captured images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oami et al. with the teachings of Steinberg et al. This modification would have been prompted in order to enhance the base device of Oami et al. with the well-known and applicable technique Steinberg et al. applied to a similar device. Adjusting a size of a boundary region based on a result of comparing a confidence or activity metric to a threshold, as taught by Steinberg et al., would enhance the base device of Oami et al. by improving its ability to accurately, efficiently and precisely detect an object, and its location, in captured images since the size of the boundary region would be adjusted so that the object is more accurately bounded by the boundary region in the captured images. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that, based on a result of comparing a confidence or activity metric to a threshold, a size of a boundary region would be adjusted so as to ensure that the boundary region encompasses the entire object and enable the object to be more accurately bounded by the boundary region thereby improving the ability of the base device to reliably and robustly detect the presence of the object within the boundary region. Therefore, it would have been obvious to combine Oami et al. with Steinberg et al. to obtain the invention as specified in claim 22. 

Claims 5, 7 - 9, 19, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Oami et al. U.S. Publication No. 2014/0193034 A1 in view of Steinberg et al. U.S. Publication No. 2010/0272363 A1 as applied to claims 1, 4, 6, 18 and 22 above, and further in view of Kitaguchi et al. U.S. Publication No. 2012/0274782 A1.

-	With regards to claim 5, Oami et al. in view of Steinberg et al. disclose the system of claim 4, wherein a third region of the plurality of regions corresponds to a second rotation relative to the overhead camera and is within the second distance relative to the overhead camera, (Oami et al., Pg. 1 ¶ 0014, Pg. 2 ¶ 0035 - 0038, Pg. 3 ¶ 0041 - 0044, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 5 ¶ 0077 - 0080, Pg. 6 ¶ 0089, 0093 and 0096) and wherein the third region is associated with a head-shoulder classifier. (Oami et al., Pg. 4 ¶ 0066 - Pg. 5 ¶ 0069, Pg. 6 ¶ 0088 - 0089) Oami et al. fail to disclose explicitly wherein the third region (corresponding to a second rotation within the second distance) is associated with a second classifier. Pertaining to analogous art, Kitaguchi et al. disclose wherein a third region of the plurality of regions corresponds to a second rotation relative to the overhead camera and is within the second distance relative to the overhead camera, (Kitaguchi et al., Abstract, Figs. 7C, 9 & 11, Pg. 2 ¶ 0036 - 0040, Pg. 3 ¶ 0048, Pg. 4 ¶ 0059 - 0062, Pg. 5 ¶ 0071 - 0072 and 0074 - 0075, Pg. 6 ¶ 0083) and wherein the third region is associated with a second classifier. (Kitaguchi et al., Abstract, Figs. 7C & 9, Pg. 2 ¶ 0036 - 0040, Pg. 4 ¶ 0059 - 0062, Pg. 5 ¶ 0067, 0071 - 0072 and 0074 - 0075) Oami et al. in view of Steinberg et al. and Kitaguchi et al. are combinable because they are all directed towards image processing systems that detect people within images and, similar to Oami et al., Kitaguchi et al. is also directed towards detecting people within images captured by an overhead fisheye camera. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Oami et al. in view of Steinberg et al.  with the teachings of Kitaguchi et al. This modification would have been prompted in order to enhance the combined base device of Oami et al. in view of Steinberg et al.  with the well-known and applicable technique Kitaguchi et al. applied to a comparable device. Associating the third region with a second classifier that is the same type as the classifier associated with the second region, as taught by Kitaguchi et al., would enhance the combined base device by increasing its overall operational speed since the candidate areas would no longer need to undergo rotation correction processing prior to analysis by the object detection unit. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that regions having different rotations relative to the camera but within a same distance relative to the camera would be associated with respective classifiers of a same type so as to eliminate the need for rotation correction processing thereby increasing the overall operational speed of the combined base device. Therefore, it would have been obvious to combine Oami et al. in view of Steinberg et al. with Kitaguchi et al. to obtain the invention as specified in claim 5. 

-	With regards to claim 7, Oami et al. in view of Steinberg et al. disclose the system of claim 6, wherein a fourth region of the plurality of regions corresponds to a second rotation relative to the overhead camera and is within the third distance relative to the overhead camera, (Oami et al., Pg. 1 ¶ 0014, Pg. 2 ¶ 0035 - 0038, Pg. 3 ¶ 0041 - 0044, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 5 ¶ 0077 - 0080, Pg. 6 ¶ 0089, 0093 and 0096) and wherein the fourth region is associated with a upper-body classifier. (Oami et al., Pg. 4 ¶ 0066 - Pg. 5 ¶ 0069, Pg. 6 ¶ 0088 - 0089) Oami et al. fail to disclose explicitly wherein the fourth region (corresponding to a second rotation within the third distance) is associated with a second classifier. Pertaining to analogous art, Kitaguchi et al. disclose wherein a fourth region of the plurality of regions corresponds to a second rotation relative to the overhead camera and is within the third distance relative to the overhead camera, (Kitaguchi et al., Abstract, Figs. 7C, 9 & 11, Pg. 2 ¶ 0036 - 0040, Pg. 3 ¶ 0048, Pg. 4 ¶ 0059 - 0062, Pg. 5 ¶ 0071 - 0072 and 0074 - 0075, Pg. 6 ¶ 0083) and wherein the fourth region is associated with a second classifier. (Kitaguchi et al., Abstract, Figs. 7C & 9, Pg. 2 ¶ 0036 - 0040, Pg. 4 ¶ 0059 - 0062, Pg. 5 ¶ 0067, 0071 - 0072 and 0074 - 0075) Oami et al. in view of Steinberg et al. and Kitaguchi et al. are combinable because they are all directed towards image processing systems that detect people within images and, similar to Oami et al., Kitaguchi et al. is also directed towards detecting people within images captured by an overhead fisheye camera. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Oami et al. in view of Steinberg et al.  with the teachings of Kitaguchi et al. This modification would have been prompted in order to enhance the combined base device of Oami et al. in view of Steinberg et al.  with the well-known and applicable technique Kitaguchi et al. applied to a comparable device. Associating the fourth region with a second classifier that is the same type as the classifier associated with the third region, as taught by Kitaguchi et al., would enhance the combined base device by increasing its overall operational speed since the candidate areas would no longer need to undergo rotation correction processing prior to analysis by the object detection unit. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that regions having different rotations relative to the camera but within a same distance relative to the camera would be associated with respective classifiers of a same type so as to eliminate the need for rotation correction processing thereby increasing the overall operational speed of the combined base device.  Therefore, it would have been obvious to combine Oami et al. in view of Steinberg et al. with Kitaguchi et al. to obtain the invention as specified in claim 7.

-	With regards to claim 8, Oami et al. in view of Steinberg et al. disclose the system of claim 1, wherein the operations further comprise: associating a first classifier type with a first region of the plurality of regions that is within a first distance of the overhead camera; (Oami et al., Pg. 2 ¶ 0035 - 0038, Pg. 3 ¶ 0041 - 0042, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“when the distance from the center is near 0, an object detection system for detecting the top of the head is selected”]) associating a second classifier type with each of a plurality of second regions of the plurality of regions that are within different respective rotations and at second distances relative to the overhead camera, each of the second distances being greater than the first distance; (Oami et al., Pg. 2 ¶ 0035 - 0038, Pg. 3 ¶ 0041 - 0044, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 5 ¶ 0077 - 0080, Pg. 6 ¶ 0089, 0093 and 0096 [“when an imaged distance is a distance to a face of the person naturally standing, an object detection system for detecting an area including from the head to around shoulders is selected”]) and associating a third classifier type with each of a plurality of third regions of the plurality of regions that are within different respective rotations and at third distances relative to the overhead camera, each of the third distances being greater than the second distances. (Oami et al., Pg. 2 ¶ 0035 - 0038, Pg. 3 ¶ 0041 - 0044, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 5 ¶ 0077 - 0080, Pg. 6 ¶ 0089, 0093 and 0096 [“When the imaged candidate distance is further separated from the center, the area of the face becomes smaller, and the imaged distance is a distance where a whole body is fully imaged, an object detection system detecting an area including from the head to around breasts or a belly is selected”]) Oami et al. fail to disclose explicitly associating different ones of a second classifier type with each of a plurality of second regions of the plurality of regions; and associating different ones of a third classifier type with each of a plurality of third regions of the plurality of regions. Pertaining to analogous art, Kitaguchi et al. disclose associating a first classifier type with a first region of the plurality of regions that is within a first distance of the overhead camera; (Kitaguchi et al., Abstract, Figs. 7C, 9 & 11, Pg. 2 ¶ 0036 - 0040, Pg. 3 ¶ 0048, Pg. 4 ¶ 0059 - 0062, Pg. 5 ¶ 0067, 0071 - 0072 and 0074 - 0075, Pg. 6 ¶ 0083) associating different ones of a second classifier type with each of a plurality of second regions of the plurality of regions that are within different respective rotations and at second distances relative to the overhead camera, each of the second distances being greater than the first distance; (Kitaguchi et al., Abstract, Figs. 7C, 9 & 11, Pg. 2 ¶ 0036 - 0040, Pg. 3 ¶ 0048, Pg. 4 ¶ 0059 - 0062, Pg. 5 ¶ 0067, 0071 - 0072 and 0074 - 0075, Pg. 6 ¶ 0083) and associating different ones of a third classifier type with each of a plurality of third regions of the plurality of regions that are within different respective rotations and at third distances relative to the overhead camera, each of the third distances being greater than the second distances. (Kitaguchi et al., Abstract, Figs. 7C, 9 & 11, Pg. 2 ¶ 0036 - 0040, Pg. 3 ¶ 0048, Pg. 4 ¶ 0059 - 0062, Pg. 5 ¶ 0067, 0071 - 0072 and 0074 - 0075, Pg. 6 ¶ 0083) Oami et al. in view of Steinberg et al. and Kitaguchi et al. are combinable because they are all directed towards image processing systems that detect people within images and, similar to Oami et al., Kitaguchi et al. is also directed towards detecting people within images captured by an overhead fisheye camera. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Oami et al. in view of Steinberg et al.  with the teachings of Kitaguchi et al. This modification would have been prompted in order to enhance the combined base device of Oami et al. in view of Steinberg et al.  with the well-known and applicable technique Kitaguchi et al. applied to a comparable device. Associating different ones of a second classifier type with each of a plurality of second regions having different respective rotations at a second distance relative to the overhead camera and different ones of a third classifier type with each of a plurality of third regions having different respective rotations at a third distance relative to the overhead camera, as taught by Kitaguchi et al., would enhance the combined base device by increasing its overall operational speed since the candidate areas would no longer need to undergo rotation correction processing prior to analysis by the object detection unit. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that regions having different rotations relative to the camera but within a same distance relative to the camera would be associated with respective classifiers of a same type so as to eliminate the need for rotation correction processing thereby increasing the overall operational speed of the combined base device. Therefore, it would have been obvious to combine Oami et al. in view of Steinberg et al. with Kitaguchi et al. to obtain the invention as specified in claim 8. 

-	With regards to claim 9, Oami et al. in view of Steinberg et al. in view of Kitaguchi et al. disclose the system of claim 8, wherein the first classifier type comprises a head classifier, (Oami et al., Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“when the distance from the center is near 0, an object detection system for detecting the top of the head is selected”]) the second classifier type comprises a head-shoulder classifier, (Oami et al., Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“when an imaged distance is a distance to a face of the person naturally standing, an object detection system for detecting an area including from the head to around shoulders is selected”]) and the third classifier type comprises an upper-body classifier. (Oami et al., Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“When the imaged candidate distance is further separated from the center, the area of the face becomes smaller, and the imaged distance is a distance where a whole body is fully imaged, an object detection system detecting an area including from the head to around breasts or a belly is selected”])

-	With regards to claim 19, Oami et al. in view of Steinberg et al. disclose the method of claim 18, further comprising: associating a first classifier type with a first region of the plurality of regions that is within a first distance of the overhead camera; (Oami et al., Pg. 2 ¶ 0035 - 0038, Pg. 3 ¶ 0041 - 0042, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“when the distance from the center is near 0, an object detection system for detecting the top of the head is selected”]) associating a second classifier type with each of a plurality of second regions of the plurality of regions that are within different respective rotations and at second distances relative to the overhead camera, each of the second distances being greater than the first distance; (Oami et al., Pg. 2 ¶ 0035 - 0038, Pg. 3 ¶ 0041 - 0044, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 5 ¶ 0077 - 0080, Pg. 6 ¶ 0089, 0093 and 0096 [“when an imaged distance is a distance to a face of the person naturally standing, an object detection system for detecting an area including from the head to around shoulders is selected”]) and associating a third classifier type with each of a plurality of third regions of the plurality of regions that are within different respective rotations and at third distances relative to the overhead camera, each of the third distances being greater than the second distances. (Oami et al., Pg. 2 ¶ 0035 - 0038, Pg. 3 ¶ 0041 - 0044, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 5 ¶ 0077 - 0080, Pg. 6 ¶ 0089, 0093 and 0096 [“When the imaged candidate distance is further separated from the center, the area of the face becomes smaller, and the imaged distance is a distance where a whole body is fully imaged, an object detection system detecting an area including from the head to around breasts or a belly is selected”]) Oami et al. fail to disclose explicitly associating different ones of a second classifier type with each of a plurality of second regions of the plurality of regions; and associating different ones of a third classifier type with each of a plurality of third regions of the plurality of regions. Pertaining to analogous art, Kitaguchi et al. disclose associating a first classifier type with a first region of the plurality of regions that is within a first distance of the overhead camera; (Kitaguchi et al., Abstract, Figs. 7C, 9 & 11, Pg. 2 ¶ 0036 - 0040, Pg. 3 ¶ 0048, Pg. 4 ¶ 0059 - 0062, Pg. 5 ¶ 0067, 0071 - 0072 and 0074 - 0075, Pg. 6 ¶ 0083) associating different ones of a second classifier type with each of a plurality of second regions of the plurality of regions that are within different respective rotations and at second distances relative to the overhead camera, each of the second distances being greater than the first distance; (Kitaguchi et al., Abstract, Figs. 7C, 9 & 11, Pg. 2 ¶ 0036 - 0040, Pg. 3 ¶ 0048, Pg. 4 ¶ 0059 - 0062, Pg. 5 ¶ 0067, 0071 - 0072 and 0074 - 0075, Pg. 6 ¶ 0083) and associating different ones of a third classifier type with each of a plurality of third regions of the plurality of regions that are within different respective rotations and at third distances relative to the overhead camera, each of the third distances being greater than the second distances. (Kitaguchi et al., Abstract, Figs. 7C, 9 & 11, Pg. 2 ¶ 0036 - 0040, Pg. 3 ¶ 0048, Pg. 4 ¶ 0059 - 0062, Pg. 5 ¶ 0067, 0071 - 0072 and 0074 - 0075, Pg. 6 ¶ 0083) Oami et al. in view of Steinberg et al. and Kitaguchi et al. are combinable because they are all directed towards image processing systems that detect people within images and, similar to Oami et al., Kitaguchi et al. is also directed towards detecting people within images captured by an overhead fisheye camera. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Oami et al. in view of Steinberg et al.  with the teachings of Kitaguchi et al. This modification would have been prompted in order to enhance the combined base device of Oami et al. in view of Steinberg et al.  with the well-known and applicable technique Kitaguchi et al. applied to a comparable device. Associating different ones of a second classifier type with each of a plurality of second regions having different respective rotations at a second distance relative to the overhead camera and different ones of a third classifier type with each of a plurality of third regions having different respective rotations at a third distance relative to the overhead camera, as taught by Kitaguchi et al., would enhance the combined base device by increasing its overall operational speed since the candidate areas would no longer need to undergo rotation correction processing prior to analysis by the object detection unit. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that regions having different rotations relative to the camera but within a same distance relative to the camera would be associated with respective classifiers of a same type so as to eliminate the need for rotation correction processing thereby increasing the overall operational speed of the combined base device. Therefore, it would have been obvious to combine Oami et al. in view of Steinberg et al. with Kitaguchi et al. to obtain the invention as specified in claim 19. 

-	With regards to claim 20, Oami et al. in view of Steinberg et al. in view of Kitaguchi et al. disclose the method of claim 19, wherein the first classifier type comprises a head classifier, (Oami et al., Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“when the distance from the center is near 0, an object detection system for detecting the top of the head is selected”]) the second classifier type comprises a head-shoulder classifier, (Oami et al., Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“when an imaged distance is a distance to a face of the person naturally standing, an object detection system for detecting an area including from the head to around shoulders is selected”]) and the third classifier type comprises an upper-body classifier. (Oami et al., Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“When the imaged candidate distance is further separated from the center, the area of the face becomes smaller, and the imaged distance is a distance where a whole body is fully imaged, an object detection system detecting an area including from the head to around breasts or a belly is selected”])

-	With regards to claim 23, Oami et al. in view of Steinberg et al. disclose the apparatus of claim 22, further comprising: means for associating a first classifier type with a first region of the plurality of regions that is within a first distance of the overhead camera; (Oami et al., Pg. 2 ¶ 0031 and 0035 - 0038, Pg. 3 ¶ 0041 - 0042, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“when the distance from the center is near 0, an object detection system for detecting the top of the head is selected”]) means for associating a second classifier type with each of a plurality of second regions of the plurality of regions that are within different respective rotations and at second distances relative to the overhead camera, each of the second distances being greater than the first distance; (Oami et al., Pg. 2 ¶ 0031 and 0035 - 0038, Pg. 3 ¶ 0041 - 0044, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 5 ¶ 0077 - 0080, Pg. 6 ¶ 0089, 0093 and 0096 [“when an imaged distance is a distance to a face of the person naturally standing, an object detection system for detecting an area including from the head to around shoulders is selected”]) and means for associating a third classifier type with each of a plurality of third regions of the plurality of regions that are within different respective rotations and at third distances relative to the overhead camera, each of the third distances being greater than the second distances. (Oami et al., Pg. 2 ¶ 0031 and 0035 - 0038, Pg. 3 ¶ 0041 - 0044, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 5 ¶ 0077 - 0080, Pg. 6 ¶ 0089, 0093 and 0096 [“When the imaged candidate distance is further separated from the center, the area of the face becomes smaller, and the imaged distance is a distance where a whole body is fully imaged, an object detection system detecting an area including from the head to around breasts or a belly is selected”]) Oami et al. fail to disclose explicitly associating different ones of a second classifier type with each of a plurality of second regions of the plurality of regions; and associating different ones of a third classifier type with each of a plurality of third regions of the plurality of regions. Pertaining to analogous art, Kitaguchi et al. disclose means for associating a first classifier type with a first region of the plurality of regions that is within a first distance of the overhead camera; (Kitaguchi et al., Abstract, Figs. 7C, 9 & 11, Pg. 2 ¶ 0036 - 0040, Pg. 3 ¶ 0048, Pg. 4 ¶ 0059 - 0062, Pg. 5 ¶ 0067, 0071 - 0072 and 0074 - 0075, Pg. 6 ¶ 0079 and 0083) means for associating different ones of a second classifier type with each of a plurality of second regions of the plurality of regions that are within different respective rotations and at second distances relative to the overhead camera, each of the second distances being greater than the first distance; (Kitaguchi et al., Abstract, Figs. 7C, 9 & 11, Pg. 2 ¶ 0036 - 0040, Pg. 3 ¶ 0048, Pg. 4 ¶ 0059 - 0062, Pg. 5 ¶ 0067, 0071 - 0072 and 0074 - 0075, Pg. 6 ¶ 0079 and 0083) and means for associating different ones of a third classifier type with each of a plurality of third regions of the plurality of regions that are within different respective rotations and at third distances relative to the overhead camera, each of the third distances being greater than the second distances. (Kitaguchi et al., Abstract, Figs. 7C, 9 & 11, Pg. 2 ¶ 0036 - 0040, Pg. 3 ¶ 0048, Pg. 4 ¶ 0059 - 0062, Pg. 5 ¶ 0067, 0071 - 0072 and 0074 - 0075, Pg. 6 ¶ 0079 and 0083) Oami et al. in view of Steinberg et al. and Kitaguchi et al. are combinable because they are all directed towards image processing systems that detect people within images and, similar to Oami et al., Kitaguchi et al. is also directed towards detecting people within images captured by an overhead fisheye camera. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Oami et al. in view of Steinberg et al.  with the teachings of Kitaguchi et al. This modification would have been prompted in order to enhance the combined base device of Oami et al. in view of Steinberg et al.  with the well-known and applicable technique Kitaguchi et al. applied to a comparable device. Associating different ones of a second classifier type with each of a plurality of second regions having different respective rotations at a second distance relative to the overhead camera and different ones of a third classifier type with each of a plurality of third regions having different respective rotations at a third distance relative to the overhead camera, as taught by Kitaguchi et al., would enhance the combined base device by increasing its overall operational speed since the candidate areas would no longer need to undergo rotation correction processing prior to analysis by the object detection unit. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that regions having different rotations relative to the camera but within a same distance relative to the camera would be associated with respective classifiers of a same type so as to eliminate the need for rotation correction processing thereby increasing the overall operational speed of the combined base device. Therefore, it would have been obvious to combine Oami et al. in view of Steinberg et al. with Kitaguchi et al. to obtain the invention as specified in claim 23.

-	With regards to claim 24, Oami et al. in view of Steinberg et al. in view of Kitaguchi et al. disclose the apparatus of claim 23, wherein the first classifier type comprises a head classifier, (Oami et al., Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“when the distance from the center is near 0, an object detection system for detecting the top of the head is selected”]) the second classifier type comprises a head-shoulder classifier, (Oami et al., Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“when an imaged distance is a distance to a face of the person naturally standing, an object detection system for detecting an area including from the head to around shoulders is selected”]) and the third classifier type comprises an upper-body classifier. (Oami et al., Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“When the imaged candidate distance is further separated from the center, the area of the face becomes smaller, and the imaged distance is a distance where a whole body is fully imaged, an object detection system detecting an area including from the head to around breasts or a belly is selected”]) 

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oami et al. U.S. Publication No. 2014/0193034 A1 in view of Steinberg et al. U.S. Publication No. 2010/0272363 A1 as applied to claims 1 and 18 above, and further in view of Nc et al. U.S. Publication No. 2010/0195899 A1.

-	With regards to claim 11, Oami et al. in view of Steinberg et al. disclose the system of claim 1, wherein the operations further comprise: selecting a feature type used by the selected object classifier based on the position of the identified ROI. (Oami et al., Pg. 2 ¶ 0032 - 0037, Pg. 3 ¶ 0043 - 0045, Pg. 4 ¶ 0055 - 0058, Pg. 4 ¶ 0063 - Pg. 5 ¶ 0069, Pg. 6 ¶ 0088 - 0089) Oami et al. fail to disclose explicitly the feature type being selected from the group consisting of Histogram of Gradients (HOG) only, Local Binary Pattern (LBP) only and HOG-LBP. Pertaining to analogous art, Nc et al. disclose  selecting a feature type used by the selected object classifier, the feature type being selected from the group consisting of Histogram of Gradients (HOG) only, Local Binary Pattern (LBP) only and HOG-LBP. (Nc et al., Pg. 2 ¶ 0033 - 0036, 0044 and 0048, Pg. 4 ¶ 0068 [“an SVM classifier can be obtained using Histogram of Oriented Gradient (HOG) features”]) Oami et al. in view of Steinberg et al. and Nc et al. are combinable because they are all directed towards image processing systems that detect locations of people within captured images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Oami et al. in view of Steinberg et al. with the teachings of Nc et al. This modification would have been prompted in order to substitute the visual features utilized by Oami et al. with the Histogram of Gradients (HOG) features of Nc et al. The HOG features of Nc et al. could be substituted in place of the visual features utilized by Oami et al. using well-known technique in the art and would likely yield predictable results, in that in the combination HOG features would be utilized by the classifiers to detect the presence or non-presence of objects within regions of interest. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that HOG features would be utilized by the object detection systems of Oami et al. to detect the presence or non-presence of objects within the regions of interest. Therefore, it would have been obvious to combine Oami et al. in view of Steinberg et al. with Nc et al. to obtain the invention as specified in claim 11. 

-	With regards to claim 21, Oami et al. in view of Steinberg et al. disclose the method of claim 18, further comprising selecting a feature type used by the selected object classifier based on the position of the identified ROI. (Oami et al., Pg. 2 ¶ 0032 - 0037, Pg. 3 ¶ 0043 - 0045, Pg. 4 ¶ 0055 - 0058, Pg. 4 ¶ 0063 - Pg. 5 ¶ 0069, Pg. 6 ¶ 0088 - 0089) Oami et al. fail to disclose explicitly the feature type being selected from the group consisting of Histogram of Gradients (HOG) only, Local Binary Pattern (LBP) only and HOG-LBP. Pertaining to analogous art, Nc et al. disclose selecting a feature type used by the selected object classifier, the feature type being selected from the group consisting of Histogram of Gradients (HOG) only, Local Binary Pattern (LBP) only and HOG-LBP. (Nc et al., Pg. 2 ¶ 0033 - 0036, 0044 and 0048, Pg. 4 ¶ 0068 [“an SVM classifier can be obtained using Histogram of Oriented Gradient (HOG) features”]) Oami et al. in view of Steinberg et al. and Nc et al. are combinable because they are all directed towards image processing systems that detect locations of people within captured images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Oami et al. in view of Steinberg et al. with the teachings of Nc et al. This modification would have been prompted in order to substitute the visual features utilized by Oami et al. with the Histogram of Gradients (HOG) features of Nc et al. The HOG features of Nc et al. could be substituted in place of the visual features utilized by Oami et al. using well-known technique in the art and would likely yield predictable results, in that in the combination HOG features would be utilized by the classifiers to detect the presence or non-presence of objects within regions of interest. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that HOG features would be utilized by the object detection systems of Oami et al. to detect the presence or non-presence of objects within the regions of interest. Therefore, it would have been obvious to combine Oami et al. in view of Steinberg et al. with Nc et al. to obtain the invention as specified in claim 21. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oami et al. U.S. Publication No. 2014/0193034 A1 in view of Steinberg et al. U.S. Publication No. 2010/0272363 A1 as applied to claim 1 above, and further in view of Blayvas et al. U.S. Publication No. 2018/0012085 A1.

-	With regards to claim 12, Oami et al. in view of Steinberg et al. disclose the system of claim 1. Oami et al. fail to disclose explicitly adjusting stride based on the position of the identified ROI. Pertaining to analogous art, Blayvas et al. disclose adjusting stride based on the position of the identified ROI. (Blayvas et al., Fig. 3, Pg. 1 ¶ 0009, Pg. 3 ¶ 0034, Pg. 5 ¶ 0056 and 0064, Pg. 6 ¶ 0085 - Pg. 7 ¶ 0092) Oami et al. in view of Steinberg et al. and Blayvas et al. are combinable because they are all directed towards image processing systems that detect locations of people within captured images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Oami et al. in view of Steinberg et al. with the teachings of Blayvas et al. This modification would have been prompted in order to enhance the combined base device of Oami et al. in view of Steinberg et al. with the well-known and applicable technique Blayvas et al. applied to a similar device. Adjusting stride based on the position of a ROI wherein the stride is of a smaller value at increasing distances from the camera, as taught by Blayvas et al., would enhance the combined base device by improving its ability to accurately and efficiently detect and/or track objects of interest within captured images since regions of the images that are at smaller distances from the camera would be evaluated with larger stride values, since objects existing in those regions would occupy a larger amount of image area as opposed to regions associated with larger distances from the camera, thereby reducing the amount of computations required to search for objects within the images and improving its overall operational speed. Furthermore, this modification would have been prompted by the teachings and suggestions of Oami et al. that the size of the candidate areas decreases as the candidate areas get further away from the camera, see at least page 3 paragraph 0040 of Oami et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that stride values would be adjusted in dependence upon a distance of a region of interest from the camera so as to improve the computational efficiency of the combined base device by only associating small stride values to regions of interest that correspond to large distances from the camera. Therefore, it would have been obvious to combine Oami et al. in view of Steinberg et al. with Blayvas et al. to obtain the invention as specified in claim 12. 

-	With regards to claim 13, Oami et al. in view of Steinberg et al. in view of Blayvas et al. disclose the system of claim 12, determining that the identified ROI is within a first distance of the overhead camera (Oami et al., Pg. 4 ¶ 0063 - Pg. 5 ¶ 0069, Pg. 6 ¶ 0088 - 0089 and 0093) and determining that the identified ROI is within a second distance of the overhead camera that is larger than the first distance. (Oami et al., Pg. 4 ¶ 0063 - Pg. 5 ¶ 0069, Pg. 6 ¶ 0088 - 0089 and 0093) Oami et al. fail to disclose explicitly wherein the stride is of a first value in response to determining that the identified ROI is within a first distance of the camera and is of a smaller second value in response to determining that the identified ROI is within a second distance of the camera. Pertaining to analogous art, Blayvas et al. disclose  wherein the stride is of a first value in response to determining that the identified ROI is within a first distance of the camera (Blayvas et al., Fig. 3, Pg. 1 ¶ 0009, Pg. 3 ¶ 0034, Pg. 5 ¶ 0056 and 0064, Pg. 6 ¶ 0085 - Pg. 7 ¶ 0092) and is of a smaller second value in response to determining that the identified ROI is within a second distance of the camera that is larger than the first distance. (Blayvas et al., Fig. 3, Pg. 1 ¶ 0009, Pg. 3 ¶ 0034, Pg. 5 ¶ 0056 and 0064, Pg. 6 ¶ 0085 - Pg. 7 ¶ 0092) 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oami et al. U.S. Publication No. 2014/0193034 A1 in view of Steinberg et al. U.S. Publication No. 2010/0272363 A1 as applied to claim 1 above, and further in view of Yokohata et al. U.S. Publication No. 2010/0033579 A1.

-	With regards to claim 14, Oami et al. in view of Steinberg et al. disclose the system of claim 1, wherein the operations further comprise assigning the confidence metric to the object. (Oami et al., Pg. 3 ¶ 0050 - Pg. 4 ¶ 0054, Pg. 4 ¶ 0060 - 0062, Pg. 6 ¶ 0088 and 0100 - 0101) Oami et al. fail to disclose explicitly wherein the size of the boundary region is increased in response to determining that the confidence metric exceeds the threshold, wherein the boundary region comprises a first size when the object is associated with a first confidence metric, and wherein the size of the boundary region is reduced to a second size as the confidence metric decreases to a second confidence metric. Pertaining to analogous art, Steinberg et al. disclose assigning the confidence metric to the object, (Steinberg et al., Abstract, Fig. 3, Pg. 1 ¶ 0010 and 0020 - 0021, Pg. 3 ¶ 0039, Pg. 4 ¶ 0060) wherein the size of the boundary region is increased in response to determining that the confidence metric exceeds the threshold, (Steinberg et al., Fig. 5, Pg. 4 ¶ 0060 - 0063) wherein the boundary region comprises a first size when the object is associated with a first confidence metric. (Steinberg et al., Figs. 2(a) - 5, Pg. 3 ¶ 0039 - 0044, Pg. 4 ¶ 0060 - 0063) Steinberg et al. fail to disclose explicitly wherein the size of the boundary region is reduced to a second size as the confidence metric decreases to a second confidence metric. Pertaining to analogous art, Yokohata et al. disclose assigning the confidence metric to the object, (Yokohata et al., Figs. 4, 5, 15, 16 & 18A - 18C, Pg. 2 ¶ 0017 - 0018, Pg. 4 ¶ 0077 - 0080 and 0084, Pg. 6 ¶ 0096 - 0098, Pg. 12 ¶ 0153 - 0154 and 0146 - 0161) wherein the boundary region comprises a first size when the object is associated with a first confidence metric, (Yokohata et al., Figs. 18A - 18C, Pg. 2 ¶ 0017 - 0018, Pg. 11 ¶ 0149 - Pg. 12 0161 [“broken-line rectangular regions 411, 412, and 413 in FIGS. 18A, 18B, and 18C are the tracking target regions set in the frame images 401, 402, and 403 respectively. It is assumed that, of the first to third degrees of reliability, the first is the highest and the third is the lowest” and “in terms of size (image size), of the tracking target regions 411 to 413, the tracking target region 411 is the largest, and the tracking target region 413 is the smallest”]) and wherein the size of the boundary region is reduced to a second size as the confidence metric decreases to a second confidence metric. (Yokohata et al., Figs. 18A - 18C, Pg. 2 ¶ 0017 - 0018, Pg. 11 ¶ 0149 - Pg. 12 0161) Oami et al. in view of Steinberg et al. and Yokohata et al. are combinable because they are all directed towards image processing systems that detect locations of people within captured images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Oami et al. in view of Steinberg et al. with the teachings of Yokohata et al. This modification would have been prompted in order to enhance the combined base device of Oami et al. in view of Steinberg et al. with the well-known and applicable technique Yokohata et al. applied to a similar device. Reducing the size of the boundary region as the confidence metric decreases, as taught by Yokohata et al., would enhance the combined base device by improving its ability to reliably and robustly detect and/or track an object within captured images since regions of the images associated with a low confidence metric for the object would be evaluated with a smaller sized boundary region so as to help ensure a finer search of the images for a location of the image that more accurately corresponds to the object and/or reduce the possibility of losing track of the object over successively captured images. Furthermore, this modification would have been prompted by the teachings and suggestions of Oami et al. that the size of the candidate areas decreases as the candidate areas get further away from the camera, see at least page 3 paragraph 0040 of Oami et al. Moreover, this modification would have been prompted by the teachings and suggestions of Steinberg et al. that if a target face-validation confidence threshold is not reached then the detection window is shrunk, i.e. detection windows, boundary regions, with larger confidence metrics have larger sizes, see at least page 3 paragraph 0040 of Steinberg et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a size of a boundary region would be reduced as a confidence metric decreases so as to help reduce the possibility of losing track of the object over successively captured images and/or allow a location that more accurately corresponds to the object to be detected from the image(s) by enabling a finer search of the image(s) for the object to be performed. Therefore, it would have been obvious to combine Oami et al. in view of Steinberg et al. with Yokohata et al. to obtain the invention as specified in claim 14.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oami et al. U.S. Publication No. 2014/0193034 A1 in view of Steinberg et al. U.S. Publication No. 2010/0272363 A1 as applied to claim 1 above, and further in view of Crabtree et al. U.S. Patent No. 6,263,088.

-	With regards to claim 15, Oami et al. in view of Steinberg et al. disclose the system of claim 1. Oami et al. fail to disclose explicitly wherein the operations further comprise using the confidence metric to adjust a count value representing a number of people in an area. Pertaining to analogous art, Crabtree et al. disclose wherein the operations further comprise using the confidence metric to adjust a count value representing a number of people in an area. (Crabtree et al., Col. 37 Lines 19 - 36, Col. 38 Lines 10 - 19 [“count the number of customers. People objects are counted by counting the number of image regions or region clusters in the scene at a particular period of time (or over a predetermined period of time) that are determined to have a high confidence of being persons based on model information.”]) Oami et al. in view of Steinberg et al. and Crabtree et al. are combinable because they are all directed towards image processing systems that detect locations of people within captured images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Oami et al. in view of Steinberg et al. with the teachings of Crabtree et al. This modification would have been prompted in order to enhance the combined base device of Oami et al. in view of Steinberg et al. with the well-known and applicable technique Crabtree et al. applied to a similar device. Utilizing the confidence metric to adjust a count value representing a number of people in an area, as taught by Crabtree et al., would enhance the combined base device by allowing for it to be utilized in a wide variety of additional applications, such as surveillance and/or security applications, wherein it is desirable to monitor and track objects as they move around an area thereby increasing its overall appeal and usefulness to potential end-users. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the confidence metric would be utilized to adjust a count value representing a number of people in an area so as to increase the overall appeal of the combined base device to potential end-users by facilitating its use in a wider variety of additional applications and environments. Therefore, it would have been obvious to combine Oami et al. in view of Steinberg et al. with Crabtree et al. to obtain the invention as specified in claim 15. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oami et al. U.S. Publication No. 2014/0193034 A1 in view of Steinberg et al. U.S. Publication No. 2010/0272363 A1 as applied to claim 1 above, and further in view of Tsunematsu U.S. Publication No. 2015/0077568 A1.

-	With regards to claim 16, Oami et al. in view of Steinberg et al. disclose the system of claim 1. Oami et al. fail to disclose explicitly adjusting the size of the boundary region in response to comparing, to a threshold, a change in position of the object from a first frame to another frame. Pertaining to analogous art, Tsunematsu discloses adjusting the size of the boundary region in response to comparing, to a threshold, a change in position of the object from a first frame to another frame. (Tsunematsu, Figs. 3 & 5, Pg. 2 ¶ 0032, Pg. 3 ¶ 0041 - 0042, Pg. 3 ¶ 0046 - Pg. 4 ¶ 0048, Pg. 4 ¶ 0052 - 0055, Pg. 5 ¶ 0066 and 0070 - 0076) Oami et al. in view of Steinberg et al. and Tsunematsu are combinable because they are all directed towards image processing systems that detect locations of people within captured images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Oami et al. in view of Steinberg et al. with the teachings of Tsunematsu. This modification would have been prompted in order to enhance the combined base device of Oami et al. in view of Steinberg et al. with the well-known and applicable technique Tsunematsu applied to a similar device. Adjusting the size of the boundary region in response to comparing a change in position of the object from a first frame to another frame to a threshold, as taught by Tsunematsu, would enhance the combined base device by improving its ability to accurately, efficiently and robustly detect and/or track objects of interest within captured images since the size of the boundary region to be evaluated for detecting the object would be varied in accordance with a movement amount and/or speed of the object in order to help ensure that the object is contained within the boundary region to be evaluated in subsequently captured images. Furthermore, this modification would enhance the combined base device by helping to reduce the possibility of losing track of the object over successively captured images since larger boundary regions would be evaluated for faster moving objects. Moreover, this modification would enhance the combined base device by improving its ability to quickly and efficiently detect objects in captured images since previous detections of the objects would be able to be taken into account when detecting their presence in subsequently captured images. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the size of the boundary region would be adjusted in response to comparing a change in position of the object from a first frame to another frame to a threshold so as to help ensure that the object is contained within the boundary region on subsequently captured images, and thus is able to be detected in the subsequently captured images, thereby improving the ability of the combined base device to accurately, efficiently and robustly detect and/or track objects as they move through an area. Therefore, it would have been obvious to combine Oami et al. in view of Steinberg et al. with Tsunematsu to obtain the invention as specified in claim 16.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oami et al. U.S. Publication No. 2014/0193034 A1 in view of Steinberg et al. U.S. Publication No. 2010/0272363 A1 as applied to claim 1 above, and further in view of Yaguchi U.S. Publication No. 2019/0306417 A1.

-	With regards to claim 17, Oami et al. in view of Steinberg et al. disclose the system of claim 1. Oami et al. fail to disclose explicitly adjusting the size of the boundary region based on an activity associated with the object, wherein the size of the boundary region is a first size when the activity represents movement of the object at a first rate, and wherein the size of the boundary region is a second size, smaller than the first size, when the activity represents movement of the object at a second rate that is slower than the first rate. Pertaining to analogous art, Yaguchi discloses adjusting the size of the boundary region based on an activity associated with the object, (Yaguchi, Abstract, Fig. 13, Pg. 8 ¶ 0106 - Pg. 9 ¶ 0107 [“the CPU 112 recognizes the movement amount of the object based on information from the object detection unit 123, and determines the search area size of template matching processing based on the movement amount of the object. Since the motion vector value increases as the movement amount of the object increases, search area size also increases in order to secure the required search range”]) wherein the size of the boundary region is a first size when the activity represents movement of the object at a first rate, (Yaguchi, Abstract, Fig. 13, Pg. 8 ¶ 0106 - Pg. 9 ¶ 0107 [“the CPU 112 recognizes the movement amount of the object based on information from the object detection unit 123, and determines the search area size of template matching processing based on the movement amount of the object. Since the motion vector value increases as the movement amount of the object increases, search area size also increases in order to secure the required search range”]) and wherein the size of the boundary region is a second size, smaller than the first size, when the activity represents movement of the object at a second rate that is slower than the first rate. (Yaguchi, Abstract, Fig. 13, Pg. 8 ¶ 0106 - Pg. 9 ¶ 0107 [“the CPU 112 recognizes the movement amount of the object based on information from the object detection unit 123, and determines the search area size of template matching processing based on the movement amount of the object. Since the motion vector value increases as the movement amount of the object increases, search area size also increases in order to secure the required search range”]) Oami et al. in view of Steinberg et al. and Yaguchi are combinable because they are all directed towards image processing systems that detect locations of people within captured images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Oami et al. in view of Steinberg et al. with the teachings of Yaguchi. This modification would have been prompted in order to enhance the combined base device of Oami et al. in view of Steinberg et al. with the well-known and applicable technique Yaguchi applied to a similar device. Adjusting the size of the boundary region based on an activity representing movement of the object so that the size of the boundary region is larger when the activity represents movement of the object at a first rate faster than a second rate, as taught by Yaguchi, would enhance the combined base device by improving its ability to accurately, efficiently and robustly detect and/or track objects of interest within captured images since the size of the boundary region to be evaluated for detecting the object would be varied in accordance with a movement rate of the object in order to help ensure that the object is contained within the boundary region to be evaluated in subsequently captured images. Furthermore, this modification would enhance the combined base device by helping to reduce the possibility of losing track of the object over successively captured images since larger boundary regions would be evaluated for faster moving objects while simultaneously ensuring efficient detection of the object in subsequently captured images since smaller boundary regions would undergo evaluation for slower moving objects. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the size of the boundary region would be adjusted based on an activity representing movement of the object so that the size of the boundary region is larger when the activity represents movement of the object at a first rate faster than a second rate so as to help ensure that the object is contained within the boundary region on subsequently captured images, and thus is able to be detected in the subsequently captured images, thereby improving the ability of the combined base device to accurately, efficiently and robustly detect and/or track objects as they move through an area. Therefore, it would have been obvious to combine Oami et al. in view of Steinberg et al. with Yaguchi to obtain the invention as specified in claim 17.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Oami et al. U.S. Publication No. 2014/0193034 A1 in view of Steinberg et al. U.S. Publication No. 2010/0272363 A1 in view of Kitaguchi et al. U.S. Publication No. 2012/0274782 A1 as applied to claim 23 above, and further in view of Nc et al. U.S. Publication No. 2010/0195899 A1.

-	With regards to claim 25, Oami et al. in view of Steinberg et al. in view of Kitaguchi et al. disclose the apparatus of claim 23, further comprising means for selecting a feature type used by the selected object classifier based on the position of the identified ROI. (Oami et al., Pg. 2 ¶ 0031 - 0037, Pg. 3 ¶ 0043 - 0045, Pg. 4 ¶ 0055 - 0058, Pg. 4 ¶ 0063 - Pg. 5 ¶ 0069, Pg. 6 ¶ 0088 - 0089) Oami et al. fail to disclose explicitly the feature type being selected from the group consisting of Histogram of Gradients (HOG) only, Local Binary Pattern (LBP) only and HOG-LBP. Pertaining to analogous art, Nc et al. disclose means for selecting a feature type used by the selected object classifier, the feature type being selected from the group consisting of Histogram of Gradients (HOG) only, Local Binary Pattern (LBP) only and HOG-LBP. (Nc et al., Pg. 2 ¶ 0033 - 0036, 0044 and 0048, Pg. 4 ¶ 0068 and 0077 [“an SVM classifier can be obtained using Histogram of Oriented Gradient (HOG) features”]) Oami et al. in view of Steinberg et al. in view of Kitaguchi et al. and Nc et al. are combinable because they are all directed towards image processing systems that detect locations of people within captured images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Oami et al. in view of Steinberg et al. in view of Kitaguchi et al. with the teachings of Nc et al. This modification would have been prompted in order to substitute the visual features utilized by Oami et al. with the Histogram of Gradients (HOG) features of Nc et al. The HOG features of Nc et al. could be substituted in place of the visual features utilized by Oami et al. using well-known technique in the art and would likely yield predictable results, in that in the combination HOG features would be utilized by the classifiers to detect the presence or non-presence of objects within regions of interest. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that HOG features would be utilized by the object detection systems of Oami et al. to detect the presence or non-presence of objects within the regions of interest. Therefore, it would have been obvious to combine Oami et al. in view of Steinberg et al. in view of Kitaguchi et al. with Nc et al. to obtain the invention as specified in claim 25.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667